ALLOWANCE
Applicant’s reply and request for continued examination (RCE), filed 10 December 2021 in response to the Final Office action mailed 10 August 2021, has been entered and fully considered. As per Applicant’s filed claim amendments claims 16-30, 32-36 and 38-41 are pending, wherein: claims 16, 32 and 35-36 have been amended, claims 17-30, 33-34 and 38-41 are as previously presented, and claims 1-15, 31 and 37 have been cancelled by this and/or previous amendment(s). Pending claims 16-30, 32-36 and 38-41 are herein allowed. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 December 2021 has been entered.
 
Response to Arguments/Amendments
The 35 U.S.C. 103 rejection of claims 16-41 as unpatentable over Bocquet et al. (US 4,754,794) in view of Pineau (FR 3026107 A1) is withdrawn. Applicant has filed a certified translation of the foreign priority application (notably unlabeled upon submission) and a statement of accuracy of translation (see submission(s) of 12/10/2021) to overcome use of Pineau as a prior art reference. 
The 35 U.S.C. 103 rejections of claims 16-20, 22-27, 20 and 38-41 as unpatentable over Bocquet in view of Yang et al. (WO 2015/023380 A1) and of claims 16-29 and 38-41 as unpatentable over Bocquet in view of Jeol (US PGPub 2013/0267664) are withdrawn as a result of Applicant’s filed claim amendments. 
The provisional nonstatutory obviousness type double patenting rejection of the instant claims over the claims of copending Application No. 16/087,967 in view of Bocquet (US 4,754,794) is withdrawn as the instant application is the earlier filed and no other rejections remain. 
No other objections and/or objections are believed outstanding. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the close prior art of Bocquet (US 4,754,794) teaches reinforced assemblies comprising metal threads and a matrix in which the threads are rearranged for the purpose of reinforcing rubber materials (col 1). Bocquet teaches a sheathing organic material I, and a further searching organic materials II or III, which solidifies around the threads sheathed by organic material I to form a matrix (abstract; col 1-3; Fig 2, 9-11; col 9). Bocquet teaches the organic materials I, II and III may be thermoplastic, non-thermoplastic organic materials, however materials II or III are preferably vulcanizable rubbers or resins (col 2; col 4; col 9). Bocquet teaches organic materials I and/or II are preferably polyamides (col 4 ex 1) but does not specifically recite or direct one of ordinary skill to the claimed polyamide-polyoefin-polyalkylene block copolymer as claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870. The examiner can normally be reached M-F 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE L STANLEY/Primary Examiner, Art Unit 1767